Citation Nr: 0313059	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  94-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the neck, currently rated 10 percent 
disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had recognized military service from November 
1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

In May 1998, the Board disposed of several matters on appeal, 
but remanded the issues of entitlement to an increased rating 
for shell fragment wound residuals of the neck and a TDIU for 
further development.  Such development has been completed and 
this matter is now returned to the Board for additional 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The most recent supplemental statement of the case (SSOC) of 
October 2002 does not address the VCAA.  The previous SSOCs 
were furnished prior to the enactment of the VCAA.  The Board 
attempted to correct this deficiency by sending the veteran a 
letter in March 2003, which advised the veteran of the notice 
requirements of the VCAA, regarding the disabilities 
currently at issue.  Notwithstanding this fact, the RO's 
failure to address the VCAA in its October 2002 SSOC, or 
elsewhere in the claims file, amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand.  

Furthermore, while this matter was pending, the schedule for 
evaluating skin disorders under 38 C.F.R. § 4.118 was revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The Board notes that the veteran is service 
connected for residuals of shell fragment wound residuals to 
the right temple, the right mandible, the back of the head 
and the neck.  Although the Board is noted to have disposed 
of the issues of entitlement to an increased rating for 
residuals of shell fragment wounds to the back of the head in 
its May 1998 decision, the right temple and right mandible, 
the TDIU claim remains open.  The outcome of the TDIU claim 
could be affected by the revisions in the diagnostic codes 
for evaluating scars.  Reexamination of the service connected 
scars with consideration of both the old and new criteria of 
DC 7800 through 7805 should be conducted.

Finally, the Board notes that regarding the issue of 
entitlement to an increased rating for residuals of shell 
fragment wounds to the neck, the most recent VA examination 
was conducted three years ago, in June 2000.  The veteran has 
submitted a statement in December 2002 asserting that his 
service-connected disabilities have increased in severity 
since his most recent VA examinations, which were all 
conducted in June 2000.  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should arrange for a VA 
examination of the veteran by a 
dermatologist to determine the nature, 
extent of severity of all current service 
connected skin disabilities manifested in 
the residuals of shell fragment wound 
scars to the right temple, the right 
mandible, the back of the head and the 
neck.  Any indicated studies or 
laboratory evaluations, and color 
unretouched photos in all pertinent 
projections and including all impacted 
areas, should be conducted.  

The claims file, copies of the previous 
criteria addressing scars under 38 C.F.R. 
§ 4.118; including Diagnostic Codes 7800 
through 7805, the revised criteria under 
38 C.F.R. § 4.118 including Diagnostic 
Codes 7800 through 7805, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon to determine the 
current impairment caused by his service-
connected neck wound residuals.  



The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59 
(2002), copies of the previous and 
amended criteria for rating muscle 
injuries, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the cervical spine in degrees 
of arc with an explanation as to what is 
the normal range of motion, the extent of 
any instability, and pain on use, and 
comment on the extent of the functional 
limitations caused by the cervical spine 
disability.  

The examiner should also identify any 
symptomatology that is not associated 
with the service-connected disability.  
It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected neck 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations and 
on the ability of the veteran to perform 
average employment in a civil occupation? 

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the neck, and the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected neck disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected neck disability.  
The examiner should carefully elicit all 
of the veteran's subjective complaints 
concerning his neck disability.

The examiner should offer opinions as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  Any 
opinions expressed must be accompanied by 
a complete rationale.  If arthritis is 
confirmed the examiner should state 
whether it is related to service on the 
basis of the recorded wound injury during 
service and current residuals.

The examiner should express an opinion as 
to the impact of the veteran's service-
connected disabilities independently 
and/or in the aggregate on his ability to 
obtain and retain substantially gainful 
employment. The examiner should provide a 
complete rationale for all opinions and 
conclusions expressed.

5.  Thereafter, the veteran should be 
afforded any additional VA examinations 
deemed appropriate to determine the 
extent and severity of all his service-
connected disabilities as they pertain to 
his claim for a TDIU.  



All objective findings and all subjective 
complaints should be legibly recorded.  
Such tests as the examining physician 
deems necessary should be performed.  The 
claims folder and a separate copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  The 
examiner(s) should comment on the effect 
of each service- connected disability 
upon his employability, to the exclusion 
of any nonservice-connected disability.  
If the examiner is unable to separate the 
effects of a service connected disability 
upon employability from the effects of a 
nonservice connected disability, this too 
should be noted.  

The examiner(s) should review the 
veteran's entire medical history, prior 
to offering an assessment of industrial 
and social impairment directly due to his 
service-connected disabilities.  The 
report of the examination(s) should 
include a complete rationale for all 
opinions expressed.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for shell 
fragment wound residuals of the neck and 
a TDIU.  The RO should provide and fully 
apply the pertinent above discussed 
previous and amended rating skin and 
muscle criteria, and document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is notified 
by the RO, however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


